Oo on DA wr fF WY YN

ALBERTO PEREZ-VERDUGO,

Vv.

UNITED STATES OF AMERICA,

Case 3:19-cv-01245-BEN Document 2 Filed 08/25/21 PagelD.23 Page 1 of 7

FILED

— AUG 25 2021

 

 

 

 

CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

BY DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: 3:19-cv-01245-BEN
Related Case: 3:13-cr-00528-BEN-1

ORDER DENYING:

(1) MOTION TO VACATE, SET
ASIDE, OR CORRECT |
SENTENCE PURSUANT TO 28
U.S.C. § 2255 AND

(2) MOTION TO REDUCE HIS
SENTENCE PURSUANT TO 18
U.S.C. § 3582(C)(2)

[Case No. 3:19-cv-01245-BEN: ECF
No. 1]
[Related Case No. 3:13-cr-00528-BEN:
ECF Nos. 69, 72]

Movant,

Respondent.

 

 

 

1.

INTRODUCTION | |
Petitioner ALBERTO PEREZ-VERDUGO (“Petition”) proceeding pro se, filed a

(1) motion! to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255

 

1

In reviewing Movant’s motion, the Court is mindful that, “[a] document filed pro se

is to be liberally construed .,. and a pro se [pleading], however in artfully pleaded, must
be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. |.
Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted).

-|- :

3:19-cv-01245-BEN

 
O Oo DA UB wWN Be

TN NCO CO EO OO

 

 

Case 3:19-cv-01245-BEN Document 2 Filed 08/25/21 PagelD.24 Page 2 of 7

(“Section 2255”), ECF No. 727; CV ECF No. 1, and (2) motion to reduce his sentence
pursuant to 18 U.S.C. § 3582(c)(2) (“Section 3582(c)(2)”), ECF No. 69. For the reasons
discussed below, the Court DENIES both motions.

H. BACKGROUND

A. | Statement of Facts

In December 2012, based on a tip from a confidential source (“CS”), Drug
Enforcement Administration (“DEA”) agents and members of the San Diego County
Integrated Narcotics Task Force (“NTF”) began surveillance at a specific Starbucks coffee
shop in San Diego, California, in anticipation of the arrival of a drug courier, later identified
as Petitioner, from Los Angeles, California, who was to deliver methamphetamine to a
DEA CS. PSR at 3.

On December 5, 2012, at 3:06 p.m., the DEA and NTF observed Petitioner stop in
the Starbucks parking lot driving an F-150 pickup truck registered to a third party in Los
Angeles. PSR at 3. Once parked, two CSs approached the Ford and began a conversation
with Petitioner. Id. He exited the vehicle and continued to speak with one CS. Jd. After
a brief conversation, the CSs walked away and entered their own vehicle while Petitioner
returned to his truck. Jd. DEA agents followed both vehicles as they traveled on U.S.
Interstate 15 North. /d.

Based on the Ford’s speed and tinted windows, a California Highway Patrol
(“CHP”) officer conducted a traffic stop of Petitioner. PSR at 3. A search of the Ford
truck revealed 22 individually wrapped packages of drugs contained inside a large
cardboard box in the truck bed. /d. A DEA laboratory analysis determined that the net
weight of the methamphetamine was 21.38 kilograms with 99.4% purity resulted in 21 25

kilograms of methamphetamine (actual). Jd.

 

2 All ECF-No, references are to the criminal case, 3:13-cr-00528-BEN-1, unless

otherwise noted. Any docket citations in this civil case will be referred to as “CV ECF

No.” Further, unless otherwise indicated, all page number references are to the ECF-
generated page number contained in the header of each ECF-filed document.

-2-

3:19-cy-01245-BEN

 
Oo fo sS DB Ww BSB WD WB

 

 

Case 3:19-cv-01245-BEN Document 2 Filed 08/25/21 PagelD.25 Page 3 of 7

| B. Procedural History
On February 13, 2013,a grand jury issued an indictment against Petitioner, charging
him with conspiracy to distribute methamphetamine, 21 U.S.C. §§ 841(a)(1), 846. ECF
No. 1. On August 5, 2013, Petitioner failed to appear for his Trial Setting Conference,
ECF No. 24, and the Court issued a warrant for his warrant, ECF No. 26. On August 13,
2020, the Court also ordered that Petitioner forfeit his bail. ECF No. 28. On December
20, 2016, Petitioner was arrested and taken back into custody. ECF No. 34.

_On February 3, 2017, Petitioner waived his right to prosecution by indictment and.
consented to prosecution by information. ECF No. 41. That same day, a one-count
superseding information was filed in the Southern District of California, charging
Petitioner with conspiracy to distribute methamphetamine pursuant to 21 U.S.C. §§
841(a)(1) and 846. ECF No. 40.

On February 3, 2017, Petitioner entered a guilty plea. ECF. No 44. That same day,
he also signed a written plea agreement (the “Plea Agreement”), pursuant to which the
parties agreed to jointly recommend Petitioner’s sentencing be based on the following U.S.

Sentencing Guidelines Base Offense Level, Specific Offense Characteristics, Adjustments,

 

 

 

 

and Departures: |
1. | Base Offense Level [USSG 2D1.1] Oe 38
2. | Safety Valve [USSG § 2D1.1(b)(17) and 5C1.2] -2
3. | Obstruction of Justice [USSG § 3C1.1] +2
4, | Acceptance of Responsibility [USSG § 3E1.1] . 3

 

 

 

     

 

BCF. No. 45 at 8.

On March 27, 2017, prior to sentencing, a Pre-Sentence Investigation Report
(“PSR”) was prepared by the Probation Department, indicating Petitioner had a criminal
history category of “IV”, a base offense level of 38 and a total offense level of 40, ECF
No. 49 at 9, 14. The advisory guideline range was 360 months to life; however, the

maximum statutory sentence was 240 months, resulting in a guideline range of 240 months.

-3-

3:19-cv-01245-BEN

 
BOB ee i ee Re i Se a

Oo co “BD WO BP WD NH Fr

 

 

Case 3:19-cv-01245-BEN Document 2 Filed 08/25/21 PagelD.26 Page 4of7 .

ECF No. 49 at 9, 14. Probation recommended a sentence of 180 months pursuant to 18
U.S.C. § 3553(a). Jd. at 17. On June 20, 2017, the Government filed its Sentencing
Summary Chart, in which it concurred with Probation’s calculation of the base offense
level and guideline range but recommended a sentence of 240 months. ECF. No. 53 at 2.
On July 31, 2017, Petitioner filed his own Sentencing Memorandum, in which defense
counsel proffered a 60-month sentencing recommendation. See ECF. No. 56.

On August 7, 2017, the Court held a sentencing hearing and discussed the fact that
Petitioner had “a base offense level of 38 reduced by three levels” to 35 with “seven
criminal history points, which puts him in a Criminal History Category IV.” Sentencing
Hearing Transcript, ECF, No. 65 at 5:16-21. After considering the 3553(a) factors, the
Court varied down to 180 months. Jd. at 5:24-6:2. |

On June 8, 2018, Petitioner filed a Motion to Modify His Sentence pursuant to
Section 3582(c)(2) and the new guideline amendment 782 to the United States Sentencing
Guidelines. ECF No. 69.

On July 5, 2019, Petitioner also filed the instant Motion pro se, seeking a reduction |
of his sentence pursuant to Section 2255. ECF No. 72; see also CV ECF No. 1. However,
on December 4, 2019, Petitioner filed a Motion to Withdraw His Motion, acknowledging
that by doing so, his civil case would be dismissed with prejudice. ECF No. 83 at 1. He

advises that he “intends to seek his transfer to Mexico pursuant to the US/Mexico Prisoner

Transfer Treaty so that he can be visited by his ailing father in Mexico, and understands
that while this writ is pending, he is precluded from transfer to Mexico under the treaty.”
ECF No. 83 at 2:3-8. . |

Because Petitioner has withdrawn his Motion pursuant to Section 2255, the Court
addresses only his remaining motion brought pursuant to Section 3582(c)(2).
Il. LEGAL STANDARD

Generally, a “court may not modify a term of imprisonment once it has been
imposed.” 28 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 819 (2010)
(quoting 18 U.S.C. § 3582(c)); United States v. Keller, No, 20-50247, ---F .4th---, 2021 WL

-4-

3:19-cy-01245-BEN

 
ae

Oo co SA DR ww FB WY B&

NHN WN NY NO Re Se Fe SEF RPO PSP ESE ll

 

 

Case 3:19-cv-01245-BEN Document 2 Filed 08/25/21 PagelD.27 Page 5 of 7

2695129, at *2 (9th Cir. July 1, 2021). However, an exception allows courts to do so where
the Court sentenced the defendant “based on a sentencing range that has subsequently been
lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o),” where either the
defendant, or the Director of the Bureau of Prisons, moves for a reduction. 18 U.S.C. §
3582(c)(1) (2018); see also United States v. Navarro, 800 F.3d 1104, 11 10 (9th Cir. 2015)
(noting that “in an ‘act of lenity,’ Congress has crafted a limited exception for prisoners
who were sentenced based on Guidelines that have since been amended downward”).

The Supreme Court has clarified that motions to reduce a sentence pursuant to
Section 3582(c)(2) involve a two-step inquiry. Dillon, 560 U.S. at 826. First, district courts
should consider whether a reduction is consistent with the applicable policy statements
issued by the Sentencing Commission in the United States Sentencing Guidelines Manual
§ 1B1.10. See id.; see also United States v. Hernandez-Martinez, 933 F.3d 1126, 1130 (9th
Cir. 2019), cert. denied, 140 S. Ct. 879 (2020). “The policy statement applicable to §
3582(c)(2), United States Sentencing Guidelines Manual (“U:S.S.G.”) § 1B1.10,
authorizes a sentence reduction if, but only if, the retroactive amendment has the “effect
of lowering the defendant’s applicable Guidelines range.’” fd. (citing U.S.S.G. §
1B1.10(a)(2)(B)). To apply this policy statement, ‘a court determines whether the
Guidelines range is lowered by calculating the amended Guidelines range that would have
been applicable to the defendant if the relevant Guidelines had been in effect at the time
the defendant was sentenced. Id. However, that determination is not the end of the
eligibility inquiry. “Another provision of the policy statement—the one of principal
relevance here—generally prohibits sentence reduction if the original term of
imprisonment is below the lower end of the amended Guidelines range.” /d. (citing §
1B1.10(b)(2)(A)). | |

Second, courts consider “whether the authorized reduction is warranted, either in
whole or in part, according to the factors set forth in § 3553(a).” Dillon, 560 U.S, at 826.
Those factors require courts to consider the (1) “nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) “need for the sentence imposed”;

5-

3:19-cv-01245-BEN

 
Oo co YD DW Ww FF W NH

BO BRO BRD ODD OR i Ri sl lll

 

 

Case 3:19-cv-01245-BEN Document 2 Filed 08/25/21 PagelD.28 Page 6 of 7

(3) “kinds of sentences available”; (4) “kinds of sentences and the sentencing range
established”; (5) “pertinent policy statement”; (6) “need to avoid unwarranted sentence
disparities among defendants with similar records who have been found guilty of similar
conduct”; and (7) “need to provide restitution to any victims.” 18 U.S.C. 3553(a).
IV. DISCUSSION

Petitioner moves for a reduction in sentence under Section 3582(c), arguing that
amendment 782 to the Sentencing Guidelines warrants a modification of his sentence. He
argues that “[o]n November 1, 2014[,] the United States Sentencing Commission passed
Amendment 782 to the United States Sentencing Guidelines and reduced some offenses|
|by two levels.” ECF No. 69 at 1. He contends “this amendment had an effect on the
sentence imposed by this Court in this case, and therefore[,] moves this Court to reduce
and amend the sentence imposed on this case.” Jd. |

Amendment 782 to the United States Sentencing Guidelines “increased the quantity
of actual methamphetamine that triggers a base offense level of 383—from 1.5 kilograms to
4.5 kilograms.” United States v. Valdez, No. CR 08-00694 SBA, 2020 WL 922759, at *2
(N.D. Cal. Feb. 26, 2020); see also United States v. Spears, 824 F.3d 908, 917 (9th Cir.
2016) (“Amendment 782 further raised the crack cocaine quantity thresholds in the drug

‘|| quantity table.”); compare U.S.S.G. § 2D1.1(c) (2012), with U.S.S.G. § 2D1.1(c) (2014).

Here, Petitioner pled guilty to possessing 21.25 kilograms of methamphetamine

(actual). PSR at 3,7. Thus, “[ajlthough Amendment 782 increased the quantity of actual

|jmethamphetamine that triggers a base offense level of 38—from 1.5 kilograms to 4.5

kilograms—the quantity possessed by Defendant still far exceeds that threshold.” United
States v. Valdez, No. CR 08-00694 SBA, 2020 WL 922759, at *2 (N.D. Cal. Feb. 26, 2020)
(denying the defendant’s motion to reduce his sentence pursuant to Section 3582 because
“Amendment 782 is of no benefit to Defendant” where “Defendant possessed 60 kilograms
of actual (pure) methamphetamine”). Accordingly, “Defendant’s base offense level and
resulting guideline range therefore remain the same, rendering him ineligible for a sentence
reduction under section 3582(c)(2).” Jd. (citing United States v. Mercado-Moreno, 869
-6-

3:19-cv-01245-BEN

 
oOo co ~s DBD A FP WH YP

Bo BO BRD ORD i SE Ri Ree eS el

 

 

Case 3:19-cv-01245-BEN Document 2 Filed 08/25/21 PagelD.29 Page 7 of 7

F.3d 942, 953 (9th Cir. 2017) (holding that, if a defendant is responsible for 4.5 kilograms
or more of actual methamphetamine, “he still receives the maximum base offense level and
Amendment 782 does not alter his sentencing range—thus precluding him from a reduction
under § 3582(c)(2)”).

Thus, because 21.25 kilograms still exceeded the level triggering a base offense level
of 38, Amendment 782 had no effect on Petitioner’s sentence. See, e.g., See, e.g., United
States v. Guerrero, No. 07-CR-676-BEN, 2020 WL 2556378, at *1 (S.D. Cal. May 20,
2020) (denying a similar motion for a sentence reduction pursuant to Section 3582(c){2)
based on the 782 amendment where the defendant had been convicted of possessing 8.682
kilograms of methamphetamine (actual) and sentenced to 240 months to life based on a
base offense level of 38; the amended guidelines had no change on his base level given the
actual sentence was far below a two level reduction of the low-end of the guidelines range).
If the base offense level is reduced two levels, the total offense level of 38 would still yield
an advisory guideline range of 324 to 405 months. Defendant was sentenced to 180
months, far below the low-end of the Guideline range as calculated.

Therefore, Defendant's Motion for Reduction in Sentence Pursuant to Section
3582(c){2) is DENIED.

Vv. CONCLUSION

For the above reasons, the Court orders as follows:

1. Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence pursuant to
Section 2255 is DENIED as moot given his request to withdraw the filing.
| 2.  Petitioner’s Motion to Modify His Sentence pursuant to 18 U.S.C. §
3582(c)(2) and the new guideline amendment 782 to the United States Sentencing
Guidelines is DENIED. ECF No. 69.

IT IS SO ORDERED.

DATED: August 24, 2021

  
 

 

. ROGER T. BENITEZ
nited States District Judge

3:19-cv-01245-BEN

 
